Title: To James Madison from George Luckey, 1 July 1811
From: Luckey, George
To: Madison, James


Dear Sir
Harford July 1. 1811 Maryland
The love of country is strong in most nations; and one might expect would be so powerful in a free State that it would lead forth every citizen to strive by all means to promote the public interest. In this every one has it in his power to do something by Word or deed. We know that it is peculiarly difficult at this period for the constituted authorities to direct the Vessel of State amidst the convulsions that are in the World; through the open Violence of envious contending rivals, their artifices & entreagues; the prepostrous conduct of selfish & undiscerning men. These things are against us; but we hope & trust that the disposer of all events, who in times past has saved; & granted us surprizing & unexpected deliverance will ever espouse & Vindicate our righteous cause & direct those in authority to suitable measures & crown their labours for the public Welfare With success. An individual cannot Judge of the measures of Government nor say what ought to be done, nay the united Wisdom of our nation may think it difficult in what manner to proceed for the best. If covetousness would permit us one would suppose it might be best for us for a season to confine our trade entirely within the limites of the United States & their Jurisdiction; we have here the best productions of every clime & this could be transported with safety according of the exigence of the differrent states from one to another & this might tend to promote the most cordial affection among the differrent parts of the union. In the present condition of the World instead of making gain we loose every way by our intercourse With foreign nations. May You dear sir be ever assisted & directed in a Work too arduuous [sic] for most of mortals, & enjoy all those comforts present & future which religion alone has afforded in times of need & christianity directly tends to inspire, is the earnest prayer of yours
Geo. Luckey
